Opinion bt
Mr. Justice Mitchell,
Charles Bryant died intestate, in July, 1893, aged about seventy. He had been married but his wife and only child were dead, and he was without known relatives. He was a seafaring man, but had made his home in Philadelphia for forty odd years, had left the sea for twenty-five years, and during most of that time had been in the grocery business, but was well known in nautical circles as Captain Bryant. The parties to the present litigation are claimants of his estate, and their claims depend upon the question of identity.
There are few more difficult subjects with which the administration of justice has to deal. The carelessness or superficiality of observers, the rarity of powers of graphic description, and the different force with which peculiarities of form or color or expression strike different persons, make recognition or identification one of the least reliable of facts testified to even by actual witnesses who have seen the parties in question; and where they have not, there is the added obstacle of the inadequacy of language to describe the minute variations of feature and color which go to make up the individual personality. In the present case we have all these difficulties multiplied a hundred fold by the bias of interest under which even honest people so easily persuade themselves that they are the rightful heirs to a vacant fortune.
*319Five sets of heirs or next of kin appeared before the orphans’ court, and in addition the commonwealth, who claimed an es-cheat on the ground that none of the others had proved relationship. The court below awarded the estate to the appellees, one set of claimants dropped out, and the other four, including the commonwealth, are now before us. The appeals are separate, but it will be more convenient to treat them all in one opinion.
The claims of Daniel Bryant et al., known as the Illinois claimants, and of Susan Dean, are effectually disposed of by the opinion of the auditing judge in the court below, and do not need any further discussion. The' other claims depend not so much on the findings of fact by the court below, as upon the proper inferences from the facts proved, and therefore require a consideration of the evidence.
When Bryant died there were found in his trunk a certificate of citizenship given by the collector of the port of Philadelphia, a daguerreotype and a card photograph of himself, and at the hearing there were produced three affidavits made by him as part owner and master of a vessel. The learned auditing judge was impressed apparently by some testimony that it is customary “ among seafaring men to give custom house officials false answers as to name and nationality where some temporary or local advantage can be secured by perjury,” and he finds that the certificate “ at best must play a very subordinate part as evidence.” From this view we are obliged to differ totally. The papers, especially the certificate, are the only safe foundation for the whole case. Everything else is more or less dependent on conjecture and inference, but these are the property and the acts of the man whose identity is in issue. He at least knew the truth, and these are his own testimony to his own identity. To attribute falsehood and perjury to him without evidence, without motive shown, against the legal presumption of innocence, and against the weight of a good character borne for forty years in the community where he lived, is monstrous injustice, and pretended relatives who come here basing claims to his property on such charges violate not only the rules of legal reason but of common decency. We regard this fundamental proposition as the first step in the investigation, that no claim can be sustained which is inconsistent with these papers, unless it gives a full, adequate and convincing explanation of the discrepancies.
*320This consideration alone would make an end of the case for the appellees. Their claim rests on the allegation that the deceased was an Englishman, born in a suburb of London in 1819, who ran away and became a sailor at the age of sixteen, and had not since been heard of. This story charges Captain Bryant with falsehood and perjury as to both age and nationality and instead of being convincing is full of insuperable difficulties. Without recounting them in detail it is sufficient to note that it asks us to believe that a British sailor who had left his native country more than twenty years before, and had had a settled residence in Philadelphia for ten years, desiring to have a certificate of citizenship, instead of getting naturalized, preferred to commit perjury, and in so doing not only selected as his pretended birth place an inland town of Massachusetts, but hit upon one in which there had been actually existing a man of the same name, the same age, the same sea faring vocation, and whose personal appearance so closely resembled his-own that whatever weight his photograph might have as affirmative evidence of identity no one looking at it could say with confidence that it was not the same man. The draft upon credulity is too great.
But even if the story were intrinsically credible there is a controlling objection to the manner in which it comes into the-case. The connection of the English sailor with the decedent rests upon an alleged conversation of the latter with one Lodge,, in which Captain Bryant is said to have declared that he was-born in the district of Poplar, in London, and came to this country when a boy, as a sailor, with other particulars as to his brother and sisters, etc. This account which is at variance with all the acts and declarations of Captain Bryant at previous times, including his sworn affidavits in matters of the utmost business importance to him, rests upon the unsupported testimony of Lodge. Of itself the burden would be heavy enough to carry, but the testimony of Lodge is discredited by its own contradictions, by his interest in the present claim, by his declaration to William Bryant, decedent’s stepson, and to Henry J. Scott, Esq., his counsel, that there were no heirs, by his own failure to make any mention of English heirs at the time when the register of wills was considering the subject of administration and Lodge himself was an applicant for letters, and finally *321by Ms entire failure to mention Captain Bryant’s alleged birth in London, in the advertisement through which he came into communication with these claimants. The whole claim bears strong marks of having been manufactured after Captain Bryant’s death, when the buzzards began to gather over an estate which seemed about to pass to the commonwealth for want of real heirs. The claim itself and every item based upon it must be disallowed.
This reduces the case to what we regard as the only substantial contest in it, that between the Massachusetts claimants and the commonwealth. The claim of the latter of course is merely negative and based on the failure of the former to make satisfactory proof of their case.
The starting point as already said must be the articles found in decedent’s possession and the affidavits by him produced from the custom house records. Among these the certificate of citizenship is of controlling weight. It is the seaman’s charter of safety and protection, which in case of wreck or trouble in any port of the world entitles him to call upon his country’s consul for aid and assistance. No one having the slightest acquaintance with sailor character or sailor life needs to be told how scrupulously such paper is taken out, how carefully preserved. The affidavit of ownersMp of a vessel, for purposes of registration, is only second in importance to the certificate of citizenship. On it depend the “ ship’s papers ” as they are commonly called, which are the vessel’s charter of safety and protection as the certificate of citizensMp is the individual sailor’s. On the testimony of these papers we must start with the assumption that Captain Bryant the decedent was born in North Bridgewater, Mass., and that in May, 1856, he was about tMrty-three years of age. The appellants have proved kinship with a Charles Bryant who was bom in North Bridgewater July 25, 1822, followed the sea from Ms sixteenth year, and left his home in 1847 as mate of a coasting vessel. Further that although records were kept in North Bridgewater, no other Charles Bryant apppeared to have been born there within nine or ten years of this one. The correspondence in birthplace, age and occupation with the decedent as described in the certificate is certainly close enough to establish a fair prima facie case, and the date of his last leaving Bridgewater coincides *322closely with the time when he practically became a citizen of Philadelphia. But in addition to this the personal description of the two men shows a general correspondence which could hardly be fortuitous. If this correspondence depended solely on the claimants’ description of their relative it would be entitled to comparatively little weight, for besides the poverty of language to differentiate the peculiarities of feature and color which make up likeness, it behooves us always in cases of this class to remember that the idea of succession to the fortune of a hitherto unknown relative, exercises over even honest minds a fascination only to be compared to the gambler’s desire to throw dice to get something for nothing, and hence it is the duty of courts and juries to scrutinize all such evidence with keen and incredulous eyes. But the appellants have fortified their case in this respect with a piece of evidence of great weight. One of them produced a daguerreotype which her kinsman gave her in 1844, and the opportunity is thus given for impartial comparison with the two photographs found in the decedent’s trunk and admitted to be good likenesses of him. Such comparison leaves no doubt in the minds of any of this court, of the strong resemblance. This in itself might not be convincing, for likeness may be accidental, and the wonder rather is, considering the small area of the human countenance that among the countless thousands of faces such constant variation rather than likeness should be found. But that such resemblance should exist between portraits of two different men, of the same name, the same age, born in the same place, and following the same occupation passes the bounds of credible accident.
The auditing judge speaks of the decedent as having, or being “almost universally accredited” with having black eyes. If this were so it would be a serious difficulty in the way of treating the certificate of citizenship which describes a man with grey eyes as the rightful description of the man in whose possession it was found. But the learned judge inadvertently fell into error. We do not find any such testimony, and counsel for appellees though explicitly challenged to show it, failed to do so. Witnesses do say that Captain Bryant had black hair, which is a much less important matter. Hair which may be described by one witness as brown may appear black to another, *323and it is conceded that Captain Bryant dyed his hair black during the latter years of Ms life when the recollection of him by the witnesses would be freshest.
Against this claim is really only the single fact of the reported death of the Bridgewater Charles Bryant at about the time the decedent became a resident of PMladelphia. That a man reported to be Charles Bryant of Massachusetts did die in New Orleans at that time seems to be beyond doubt, and it is also clear that he was assumed to be from Bridgewater, his chest was sent there and the family of the claimants accepted the announcement of death as that of their kinsman. But beyond this there does not appear any identification of the man himself. Was he a Charles Bryant from elsewhere in Massachusetts and not from North Bridgewater ? Or was he really the Bridgewater Bryant, and did the decedent assume his name after Ms death? Or was he not Charles Bryant at all but erroneously so reported and did the decedent ignorantly or knowingly permit the error to go without correction? The second supposition that decedent assumed the name of the Bridgewater Bryant after the latter had died, is negatived by the miniature of 1844 and its undeniable resemblance to the decedent. The last supposition that the Bridgewater Bryant finding himself reported as dead allowed the report to go uncontradicted would most nearly reconcile the known facts. The decedent did keep himself apart from his relatives for the las fc forty or more years of Ms life, whether from a sailor’s acquired indifference to home ties, or for other reasons he did not tell, and the truth is now never to be known. Any of these conjectures may be made plausible, but none of them is anything but conjecture. There is difficulty in the appellant’s case, but we do not think on the whole that it can outweigh the affirmative evidence in favor of the identity of decedent with the North Bridgewater Charles Bryant.
The decree is reversed, the claim of George Lodge is disallowed and the fund directed to be distributed to the appellants George E. Bryant et al. Costs to be paid by appellees.